DETAILED CORRESPONDENCE
This is the first office action regarding application number 17/189,730, filed 03/02/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2020-0075881, filed on 06/22/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 8, 
It is unclear whether “a flange part” is separate from the flange part in claim 4 or whether there are a plurality of flange parts.  Correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dukjung (EP 2500964 B1) (refer to enclosed translations for citations).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Dukjung (EP 2500964 B1) (refer to enclosed translations for citations).
Regarding claim 1,
Dukjung teaches a rechargeable battery [006] comprising:
an electrode assembly (Fig. 1b, 110) comprising a first electrode tab (Fig. 1b, 151) and a second electrode tab (Fig. 2, 141);
a case (Fig. 1a, 120) comprising an opening [032] and receiving the electrode assembly to be connected to the first electrode tab (Fig. 1a, 151; [032]);
a cap assembly (Fig. 1a, 130) comprising a cap plate coupled to the case and covering the opening (Fig. 1a, 130; [032]),
and a terminal plate (Fig. 1a, 142) coupled to the cap plate and connected to the second electrode tab [049]; 
a first insulating member between the second electrode tab and the cap plate (Fig. 4c, 146; [057]);
a second insulating member attached to a surface of the second electrode tab (Fig. 2, 144, [042]);
and a third insulating member between the second electrode tab and the electrode assembly (Fig 3a, 145; [052], [056] “plastic”).  While Dukjung provides that metal or plastic may be used, it would be obvious to one of ordinary skill in the art to select an insulating plastic as member 145, in order to provide adequate reinforcement with a known material.
Regarding claim 2,
Dukjung teaches the rechargeable battery of claim 1 (see elements of claim 1 above), wherein the electrode assembly comprises a first electrode (Fig. 1b, 112), a second electrode (Fig. 1b, 111), and a separator therebetween (Fig. 1b, 113), the first electrode is connected to the first electrode tab [030], and the second electrode is connected to the second electrode tab [030].
Regarding claim 3,
Dukjung teaches the rechargeable battery of claim 2 (see elements of claim 2 above), further comprising an insulating member between the cap plate and the terminal plate to electrically insulate the cap plate and the terminal plate from each other (Fig. 3a, 143; [052]).
Regarding claim 4,
Dukjung teaches the rechargeable battery of claim 2 (see elements of claim 2 above), wherein the terminal plate comprises: a flange part located outside the cap plate (Fig. 3a, 142) and electrically insulated from and attached to an outer surface of the cap plate (Fig. 3a, 130, 143); and a tab connection part protruded from a center of the flange part (Fig. 3a, 141b, 141c) to be protruded toward the electrode assembly through a terminal hole of the cap plate (Fig. 3a, 131; [053]) and a through hole of the first insulating member (Fig. 3a, 146; [057]), and electrically connected to the second electrode tab (Fig. 4c, 141) at an inner surface of the tab connection part (Fig. 4c, point of contact between 141 and 111a).
Regarding claim 5,
Dukjung teaches the rechargeable battery of claim 4 (see elements of claim 4 above), wherein the first insulating member (see elements of claim 1 above) comprises an insulating washer attached to an inner surface of the cap plate and having a through hole (Fig. 3b, 146b; [057]).  The examiner interprets the flange 146b to be a small flat ring which distributes the pressure between the two surrounding surfaces, thus functioning as a washer.  
           Regarding claim 8,
Dukjung teaches the rechargeable battery of claim 2 (see elements of claim 2 above), wherein the terminal plate comprises: a flange part between the cap plate and the electrode assembly and located at an inner side of a step of the first insulating member (Fig. 3b, 146a; [057]) to be electrically insulated from and attached to an inner surface of the cap plate (Fig. 3b, 130; [057]); and a protruded terminal protruded from a center of the flange part to penetrate a terminal hole of the cap plate and electrically connected to the second electrode tab at an inner surface of the terminal plate (Fig. 3b, 141, [054]).
       Claims 6-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Dukjung (EP 2500964 B1) in view of Winfried (KR 20120036970 A) (refer to enclosed translations for citations).
        Regarding claim 6,
Modified Dukjung teaches the rechargeable battery of claim 5 (see elements of claim 5 above), but fails to teach an insulating tape.  Winfried teaches a rechargeable battery wherein the second insulating member comprises an insulating tape (Fig. 2B, 207, 208; [0057]) attached to a surface of the second electrode tab (Fig. 2B, 302), a part of the tab connection part (Fig. 2B, 304; [057]), and a part of the first insulating member (Fig. 3A, 146; [057]) in order to have an adhesive that also functions as an insulating element, preventing electrical contact between the leads and the end face of the electrodes [056].  Therefore, it would be obvious to one of ordinary skill of the art before the effective filing date to combine the insulating tape as taught by Winfried with the rechargeable battery as taught by Dukjung in order to have an adhesive element that also prevents electrical contact of battery elements.  
Regarding claim 7,
Modified Dukjung teaches the rechargeable battery of claim 5 (see elements of claim 5 above), wherein the third insulating member (Fig 3a, 145; [052], [056] “plastic”) comprises an rounded insulating member (Fig 3a, 145) attached to a center of an end of the electrode assembly and being larger than the inner surface of the tab connection part to be overlapped around the through hole of the first insulating member (Fig. 3a, 141, 11a; see elements of claim 4 above; it is the examiner’s position that Fig. 3a demonstrates the third insulating member is larger than the area of contact of the tab connection part and electrode assembly).  Dukjung fails to teach the rounded insulating member being a disk, but rather teaches this shape to be a rounded rectangle; however, absent a showing of criticality or unexpected results, a rounded rectangle provides substantially the same purpose as an insulating disk in that it conforms to other rounded parts of the battery.  Therefore, it would be obvious to one of ordinary skill of the art before the effective filing date to conform to the shape of the battery elements and have a third insulating member that comprises an insulating disk.
Regarding claim 9,
Modified Dukjung teaches the rechargeable battery of claim 8 (see elements of claim 8 above), wherein the first insulating member comprises an insulated washer attached to the inner surface of the cap plate and comprising the step (Fig. 3b, 146b; [057]), and the flange part is arranged at the step (see elements of claim 8 above).  The examiner interprets step to be a surface fold of about 90 degrees.  
Regarding claim 10,
	Modified Dukjung teaches the rechargeable battery of claim 9 (see elements of claim 9 above), wherein the second insulating member comprises an insulating tape (see elements of claim 6) attached to a surface of the second electrode tab (Winfried, Fig. 2A, 301, 302), a part of the protruded terminal (see elements of claim 4 above), and a part of the first insulating member (Fig. 3A, 307; [057]).
Regarding claim 11,
Modified Dukjung teaches the rechargeable battery of claim 9 (see elements of claim 9 above), wherein the third insulating member comprises an insulating disk attached to a center of an end of the electrode assembly and being larger than an inner surface of the flange part to be overlapped around the step of the first insulating member (see elements of claim 7 above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL WYROUGH whose telephone number is (571)272-4806.  The examiner can normally be reached on Monday-Friday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW MARTIN can be reached on (571) 270-7871.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL CHRISTIAN ST WYROUGH/Examiner, Art Unit 1728                                                                                                                                                                                                        

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728